Case 1:15-bk-13490        Doc 56    Filed 09/10/19 Entered 09/10/19 16:35:16          Desc Main
                                    Document     Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

IN RE:                                              CASE NO. 15-13490

ANTHONY FIELDS                                      CHAPTER 13
ALICIA FIELDS
                                                    JUDGE JEFFERY HOPKINS
         Debtor(s)

           MOTION TO MODIFY PLAN POST CONFIRMATION AND NOTICE

        The Debtors hereby move the Court for an Order to modify the Chapter 13 Plan. Support
for the motion is set forth in the following memorandum.

                                 MEMORANDUM IN SUPPORT

1.       The Chapter 13 Plan was confirmed on November 17, 2015.

2.       According to Form B22C, Debtors are below median income.

3.       Date Petition filed: 9/10/15        Date of last modification: 6/22/16 doc. 41

4.       Date plan confirmed: 11/17/15       Date last modification confirmed: 7/19/16 doc. 43

5.       Per LBR 3015-2(b)(3) Dates of other modifications: N/A

6.       Length of Plan (months):            Current: 60+          Proposed: 60

7.       Monthly Plan Payments:              Current: $1,095.00    Proposed: $1,195.00

8.       Percent to Unsecured Creditors:     Current: 1%           Proposed: 1%

If the Plan proposes to lower the plan percentage to unsecured creditors, Debtors certify that the
new plan percentage is consistent with: N/A

         Below Median Income and provides 36 months of funding.

9.       Amended Schedules I and J based upon current income are attached.

10.      A modification is warranted to address Debtors’ approval for a trial loan modification.

Debtors have been approved for a trial loan modification beginning October 1, 2019.

         Prior to the trial loan modification approval, Debtors case was extending 60 months

because their prior loan modification agreement entered in 2014 was a five year agreement with

a reduced monthly mortgage payment and interest rate. The agreement ended June 2019. A
Case 1:15-bk-13490         Doc 56   Filed 09/10/19 Entered 09/10/19 16:35:16            Desc Main
                                    Document     Page 2 of 3

notice of mortgage payment change was filed on June 6, 2016 (Doc. 51) increasing the mortgage

payment to $1,350.65 at 9.300%. This resulted in the case exceeding 60 months.

          The trial loan modification will allow for Debtors to be approved for a permanent loan

modification and remain in the Ch. 13 case and complete timely. The Trustee is to continue

disbursing on the mortgage during the trial loan period.

          The proposed plan payment will allow for compliance of the case. An additional

modification will be filed upon approval for the permanent loan modification outlining the new

terms of the loan. Amended Schedules I & J are attached. Amended Payroll deduction will be

filed.

          The Trustee is to disburse first trial loan modified payment of $1,012.80 to Caliber Home

on or before October 1, 2019


Attached is a list of the affected Creditors, applicable plan paragraphs affected and proposed
new plan treatment.

          WHEREFORE, Debtors move the Court to modify Debtor's Chapter 13 plan as set forth
herein.

                                                      Respectfully submitted,

                                                      /s/ Kathleen D. Mezher
                                                      Kathleen D. Mezher #0016982
                                                      Attorney for Debtor(s)
                                                      8075 Beechmont Avenue
                                                      Cincinnati, Ohio 45255
                                                      (513) 474-3700
                                                      Kathleen@mezherlaw.com


                                               NOTICE

          Counsel for Debtor has filed papers with the Court for a Motion to Modify the Plan.

      Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy.

        If you do not want the Court to order the Motion to Modify the Plan, or if you want the
Court to consider your views on the motion, then you or your attorney must file a response no
later then September 24, 2019:
Case 1:15-bk-13490       Doc 56     Filed 09/10/19 Entered 09/10/19 16:35:16           Desc Main
                                    Document     Page 3 of 3


File with the Court a written request for a hearing and response explaining your position at:

       Clerk of the US Bankruptcy Court
       Atrium Two, Suite 800
       221 E. Fourth St.
       Cincinnati, Ohio 45202

       If you mail your request/response to the Court for filing, you must mail it early enough so
the Court will receive it on or before the date stated above.

       You must also mail a copy to:

       Kathleen D. Mezher                            Margaret A. Burks
       8075 Beechmont Avenue                         600 Vine Street, Suite 2200
       Cincinnati, Ohio 45255                        Cincinnati, Ohio 45202

       Office of the U.S. Trustee
       550 Main St., Suite 4-812
       Cincinnati, Ohio 45202

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.

                                                     /s/ KATHLEEN D. MEZHER
                                                     Kathleen D. Mezher #0016982
                                                     Attorney for Debtors

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion was served (i) electronically on the
date of filing through the court’s ECF System on all ECF participants registered in this case at
the email address registered with the court and (ii) by ordinary U.S. Mail on September 10,
2019 addressed to:

Anthony & Alicia Fields, 13037 Brannon Rd., Bethel, Oh 45106-9623

(See attached Mailing Matrix)

                                                     /s/ Kathleen D. Mezher
                                                     Kathleen D. Mezher #0016982
